Mellen C. J.
afterwards delivered the opinion of the Court as follows.
The only question presented in this case is whether the deed from Ezekiel Martin, the late husband of the appellant, directly to her is a legal conveyance by which the estate passed from him to her. If any principle of Common Law is settled and perfectly at rest, it seems to be this, that a husband cannot convey an estate by deed to his wife. The appellant’s counsel has not attempted to shew any authority shaking this principle : and even the learned author of the Treatise on Domestic Relations— though an able advocate for the rights of married women in regard to the control or disposition of property belonging to them,—does not contend that such a deed would be an operative conveyance: on the contrary he admits it would not. See pages 89. 90.—The numerous cases cited by the counsel in support of the deed, are principally Chancery decisions ; and those which are not such, have reference to questions totally different from that now under consideration ; Neither class of cases, then, can be relied upon as authorities, in the determination of this cause. It can be of no use for the Court to disturb or attempt to disturb a legal principle, which has never before been agitated in our Courts or till very latelybeen even doubted. It is not necessary for us to answer the inquiry which has been made, “why a deed from a husband to his wife should “ not be a valid conveyance ?” in any other manner than by observing that the. law of the land declares such a deed to be a mere nullity. Accordingly, without a particular examination of the authorities cited on either side, we affirm the decree of the Judge of Probate and direct the record and proceedings to be remitted to the Probate Court, that such further proceed-, ings may be had therein as the law requires.